Citation Nr: 1800627	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2017, the Veteran testified before the undersigned during a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file. 

The Veteran has included a June 2017 waiver of RO consideration as to new evidence submitted.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD resulting from his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2017).

The record reflects that, in June 2017, the Veteran requested a PTSD evaluation from a VA licensed, clinical psychologist.  The examiner interviewed the Veteran in-person and obtained a full history.  The examiner stated that the Veteran meets full DSM-V criteria for PTSD with dissociative symptoms.  The Veteran was judged to be a reliable historian.  The Veteran's PTSD criteria were found met by the stressor described by the Veteran, that the Veteran witnessed the drowning death of a friend in 1974 and loaded the body onto a helicopter.  The Veteran has flashbacks over the death and feels negative emotions including guilt and regret.

Deck logs from the Veteran's ship, U.S.S. Seattle AOE-3, confirm that, in May 1974, the individual named by the Veteran drowned, with salt water and stomach contents pouring from his mouth.  Resuscitation efforts were made but ultimately his remains were transferred via helicopter.  In addition, in June 2017 the Veteran submitted a message board of crew members from 1974, who remembered the individual who had drowned.  These records comport with the Veteran's description of the stressor, which has been consistent over time.  

In the instant case, the Veteran has a diagnosis of PTSD and medical evidence supports that the PTSD is based upon the in-service stressor of the Veteran's friend who drowned in the Veteran's presence.  The occurrence of this stressor is supported by the ship's logs, in addition to lay statements of other crew members.  The Veteran's testimony as to the drowning incident is found to be truthful and credible.  

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


